                  Case: 20-13482            Doc: 217        Filed: 12/02/20          Page: 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA


In re:                                                 )     Case No.: 20-13482-SAH
                                                       )     Chapter 11
RHA Stroud, Inc.,1                                     )
     Debtor.                                           )     [Jointly Administered]
                                                       )




                                      DEBTORS’ INITIAL REPORT2

Dated: December 2, 2020                                         Respectfully Submitted,

                                                                AKERMAN LLP
                                                                 By: s/ Esther McKean
                                                                 Esther McKean
                                                                 Florida Bar No. 028124
                                                                 420 S. Orange Ave., Suite 1200
                                                                 Orlando, Florida, 32801
                                                                 Telephone: 407-419-8583
                                                                 Fax: 407-843-6610
                                                                 esther.mckean@akerman.com
                                                                 Pro Hac Vice Admitted

                                                                 By: s/ David W. Parham
                                                                 David W. Parham
                                                                 Texas Bar No. 15459500
                                                                 2001 Ross Avenue, Suite 3600
                                                                 Dallas, TX 75201
                                                                 Telephone: 214-720-4300
                                                                 Fax: 214-981-9339
                                                                 david.parham@akerman.com
                                                                 Pro Hac Vice Admitted




1
  The Debtors in these cases, along with the last four digits of their federal tax identification number is: RHA Stroud,
Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of business for the Debtors is 2308 Highway 66
West, Stroud, OK 74079 and 1002 East Central Blvd. Anadarko, OK 73005.
2
  Previously provided to United States Trustee’s office.


55549743;1
             Case: 20-13482   Doc: 217       Filed: 12/02/20   Page: 2 of 2




                                               By: s/ Catherine Kretzschmar
                                               Catherine Kretzschmar
                                               Florida Bar No. 85843
                                               350 East Las Olas Blvd., Suite 1600
                                               Ft. Lauderdale, FL 33301
                                               Telephone: 954-486-2443
                                               Fax: 954-847-5336
                                               catherine.kretzschmar@akerman.com
                                               Pro Hac Vice Admitted

                                               RUBENSTEIN & PITTS, PLLC

                                               By: s/ Michael A. Rubenstein
                                               Michael A. Rubenstein, OBA #7806
                                               Leif Swedlow, OBA #17710
                                               1503 E. 19th Street
                                               Edmond, OK 73013
                                               Telephone: 405 -340-1900
                                               Fax: 405-340-1001
                                               mrubenstein@oklawpartners.com
                                               lswedlow@oklawpartners.com

                                               Proposed Attorneys for Debtors




                                         2
55549743;1
